Title: To James Madison from the Citizens of Newport, ca. 18 June 1814 (Abstract)
From: Citizens of Newport
To: Madison, James


        § From the Citizens of Newport. Ca. 18 June 1814. “The Inhabitants of the Town of Newport being convened to take into Consideration the present alarming situation of said Town owing to the formidable Armaments of the Enemy in their Neighbourhood, and being convinced from recent circumstances that the War is about to assume a more vindictive Character, deem it their duty to lay before the War Department, their Hopes, their Fears, and their Opinions.
        “The People of the Town of Newport observe with concern, the Enemy emboldened by the unprepared situation in every place in their Vicinity, where he has chosen to carry his Plans of devastation into effect, they being also liable at all times to experience the horrows of War and Conquest.
        
        “It is a fact already known to the War Department, that at the Commencement of the present War, nearly all the Troops stationed at Newport, on the peace establishment, were ordered to the Western Frontier, whose places have never been supplied by others. There now remains as your Memorialists understand only about Eighty Men. Whereas the several Fortifications by them Garrisoned contain nearly One hundred pieces of heavy Artillery.
        “At or about the time those Troops were ordered away, the United States Government conscious, of the Importance of the Harbour of Newport and of the just claim of the Inhabitants of the Island of Rhode Island to protection, made a requisition of Five hundred of the Militia of this State, and a much greater number of those of the State of Massachusetts, for the purpose of placing them in the Fortifications, in the room of the Regular Troops, who had been thus ordered away.
        “But the failure of this Plan was immediately made known to the General Government, and yet the deficiency occasioned by the withdrawal of the Garrison Troops has never been supplied.
        “It is true the United States Government did afterwards engage two Volunteer Companies, which for a time performed Duty in one of the Fortifications, but those Companies were soon dismissed, and that Fort has since been and still is left almost without Men sufficient to take care of the United States property therein, and wholly incompetent, to any purpose even of self defence. Yet this same Fort so exposed, and might be so easily taken possession of by the Enemy, Command completely not only the Town & Harbour, but the Fort opposite the Town, and in which latter the chief part of the Cannon and other United States Property is placed.
        “A Company of Sea Fencibles under the late Act of Congress, providing for the defence of the Coast, has also been raised here, with the expectation of the Inhabitants and of those who enlisted, that said Company would remain here for Security of this Post, but this Company as well as the greater part of the Seamen, enlisted in this place for the Flotilla in this Harbour, have from time to time, and lately more especially, been nearly all ordered away, And in this manner our natural means of self defence, have been constantly drained and impaired, at the same time that we have been as constantly looseing the aid of Government.
        “The Inhabitants of the Town of Newport see with concern, the great Inducement offered to the Enemy, to possess himself at so cheap a rate of so large a Supply of the necessary Apparatus, for prosecuting his schemes of Offensive Operations against their Country, as the public Stores in Newport might afford, they see with concern their Lives, their Liberty, their Houses, and their Happiness, within the Grasp, of the force already in their immediate Vicinity.
        “From the large Quantity of Military Stores contained in those Forts, without a sufficient Garrison to defend them, they consider the Town more liable to the Attack of the Enemy, than if it was totally destitute of Fortifications.
        “They do not however despair of relief from the War Department, they look to the General Government hoping that it will take their exposed and desperate situation into their serious and immediate Consideration, and extend to them a speedy and reasonable Relief.
        
        “It only remains to entreat that an immediate reply be given to this our Petition. That we may be enabled to take measures accordingly as to the Security of our Families and Effects.
        “The above and aforegoing being read, It is Voted & Resolved Unanimously that the same be received and adopted, that a Copy be made thereof and that the Moderator sign the same in behalf of the Town and Transmit it to the President of the United States.”
      